UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2334


In re: UNULA BOO SHAWN ABEBE,

                Petitioner.



                 On Petition for Writ of Mandamus.
                       (5:11-cv-02750-MBS-KDW)



Submitted:   January 31, 2012               Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Unula Boo Shawn Abebe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Unula   Boo    Shawn   Abebe   petitions    for   a    writ     of

mandamus, alleging the district court has unduly delayed acting

on his motion for a temporary restraining order and injunction.

He seeks an order from this court directing the district court

to act.    We find there has been no undue delay in the district

court.    Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition.            We also deny Abebe’s

pending   motion   for   emergency   relief.   We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.




                                                         PETITION DENIED




                                     2